Citation Nr: 0921688	
Decision Date: 06/09/09    Archive Date: 06/16/09

DOCKET NO.  06-02 375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for residuals of stroke, to 
include as secondary to service-connected type II diabetes 
mellitus or coronary artery disease.


REPRESENTATION

Veteran represented by:	Tennessee Department of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. B. Yantz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1971 to April 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.

In March 2007, the Veteran testified at a Travel Board 
hearing before the undersigned Veterans Law Judge.  A 
transcript of this hearing is associated with the claims 
file.  At the hearing, the Veteran submitted additional 
evidence with a waiver of initial RO consideration.  See 38 
C.F.R. § 20.1304 (2008).

In October 2007, the Board remanded this case to the Appeals 
Management Center (AMC) in Washington, DC for further 
evidentiary development.  The requested development was 
completed, and the case has now been returned to the Board 
for further appellate action.

Also in its October 2007 decision, the Board denied 
entitlement to an initial disability rating in excess of 20 
percent for type II diabetes mellitus.  Because a final Board 
decision was rendered with regard to that issue, such claim 
is no longer a part of the current appeal.

Additionally, the Board notes that the Veteran had perfected 
an appeal with regard to the issues of entitlement to service 
connection for heart attack and entitlement to service 
connection for hypertension.  In an October 2006 rating 
decision, the RO granted service connection for coronary 
artery disease (claimed as heart attack).  
In a March 2009 rating decision, the AMC granted service 
connection for hypertension.  As these decisions represent a 
full grant of benefits sought with regard to those issues, 
such claims are no longer a part of the current appeal.




FINDING OF FACT

There is no objective evidence establishing that the Veteran 
has experienced a stroke or any residuals of stroke during 
the period of claim.


CONCLUSION OF LAW

The criteria for establishing service connection for 
residuals of stroke have not been met.  38 U.S.C.A. §§ 1101, 
1110, 1112, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.310 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) redefined VA's duty to assist a 
claimant in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

The notice requirements of the VCAA require VA to notify the 
claimant of any evidence that is necessary to substantiate 
the claim, as well as the evidence VA will attempt to obtain 
and which evidence he is responsible for providing.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between a veteran's service and the disability, 
degree of disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VCAA notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id.; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, the VCAA notice requirements may be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 
121.

In this case, in June 2004 letter, issued prior to the 
decision on appeal, and in September 2005 and November 2007 
letters, the RO provided notice to the Veteran regarding what 
information and evidence is needed to substantiate the claim 
for service connection (to include on a secondary basis), as 
well as what information and evidence must be submitted by 
the Veteran and what information and evidence will be 
obtained by VA.  Letters in November 2006 and November 2007 
advised the Veteran of how disability evaluations and 
effective dates are assigned, and the type of evidence which 
impacts those determinations.  The case was last adjudicated 
in March 2009.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran.  Specifically, the information and evidence that 
have been associated with the claims file include the 
Veteran's hearing testimony, service treatment records, 
private treatment records, and VA treatment records and 
examination reports.

As discussed above, the VCAA provisions have been considered 
and complied with.  The Veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The Veteran was an active 
participant in the claims process by authorizing the release 
of private medical evidence, testifying at a hearing, and 
providing written argument regarding his claim.  Thus, he was 
provided with a meaningful opportunity to participate in the 
claims process and has done so.  Any error in the sequence of 
events or content of the notices is not shown to have any 
effect on the case or to cause injury to the Veteran.  
Therefore, any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Dingess, 
supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).

Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2008).  Evidence of continuity of symptomatology from the 
time of service until the present is required where the 
chronicity of a condition manifested during service either 
has not been established or might reasonably be questioned.  
38 C.F.R. § 3.303(b) (2008).  Regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d) (2008).

In order to prevail on the issue of entitlement to direct 
service connection, there must be medical evidence of a 
current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).

Moreover, where a veteran served continuously for ninety (90) 
days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and a stroke becomes manifest to a degree 
of 10 percent within one year from date of termination of 
such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2008).

Service connection may also be established for disability 
which is proximately due to or the result of a service-
connected disability.  38 C.F.R. § 3.310(a) (2008).  Further, 
a disability which is aggravated by a service-connected 
disability may be service-connected to the degree that the 
aggravation is shown.  Allen v. Brown, 7 Vet. App. 439 
(1995).  The Board notes that, effective October 10, 2006, 38 
C.F.R. § 3.310 was amended to conform with Allen; however, 
under the facts of this case, the regulatory change does not 
impact the outcome of the appeal.

In order to prevail on the issue of entitlement to secondary 
service connection, there must be evidence of a current 
disability; evidence of a service-connected disability; and 
medical nexus evidence establishing a connection between the 
service-connected disability and the current disability.  See 
Wallin v. West, 11 Vet. App. 509, 512 (1998).

The Board has reviewed all of the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

The Veteran contends that service connection is warranted for 
residuals of stroke, as secondary to service-connected type 
II diabetes mellitus and coronary artery disease.  
Specifically, he claims that those service-connected 
disabilities led to two strokes in 1999 and that he continues 
to experience residuals of stroke, to include fatigue and 
tingling in the hands, face, and feet.

Service treatment records are negative for any symptoms, 
diagnosis, or treatment of stroke.  In fact, the Veteran 
himself contends that he has only suffered two strokes in his 
lifetime, and both of those strokes occurred in 1999 (more 
than 28 years after his discharge from service).  Private 
treatment records dated in February 1999 and October 1999 
document the occurrence of the Veteran's two strokes.

On February 22, 1999, the Veteran was admitted to a private 
hospital after experiencing numbness and weakness on his left 
side earlier that day, with distribution to the face, tongue, 
arm, and leg.  He also reported an accompanying mild headache 
on the left side.  At the time of admission, it was noted 
that he had slurring of speech.  He acknowledged that his 
left-sided paresthesias had been worse at onset and had begun 
to subside after about an hour and a half.  An MRI of the 
Veteran's brain taken on that date yielded normal results 
with no evidence of stroke.  There was also no evidence of 
any facial drooping or weakness by the time he was examined 
at the private hospital.  In fact, it was noted that the 
Veteran's symptoms were resolving largely and were relatively 
static, and therefore coagulation was deemed to be 
unnecessary.  The Veteran discharged himself from the 
hospital against medical advice on February 23, 1999.  
Approximately one month later, in March 1999, a Doppler 
ultrasound of the Veteran's carotid artery yielded normal 
results bilaterally, and a neurological examination was 
intact.

On October 21, 1999, the Veteran sought private treatment for 
a severe headache on the left side of his head.  It was noted 
that he had experienced what sounded like a transient 
ischemic attack (TIA) the week prior.  He was given pain 
medication which resolved the headache within a few minutes.

VA and private treatment records dated from May 1999 through 
November 2007 document the Veteran's treatment for numerous 
medical conditions, including lower extremity numbness, foot 
pain, fatigue, left arm and left jaw pain, headaches, upper 
extremity numbness, neck pain, and memory loss.  However, as 
outlined below, all of these conditions have been attributed 
to disabilities other than his two strokes.

A May 1999 private treatment record noted that the Veteran's 
bilateral lower extremity numbness was a symptom of 
claudication.

A July 2000 private treatment record diagnosed the Veteran 
with heel spur syndrome on the right.

A September 2001 VA treatment record linked the Veteran's 
fatigue to his coronary artery disease.  A January 2005 VA 
treatment record noted the possibility that the Veteran's 
fatigue was due to lack of sleep.  A December 2005 VA 
treatment record noted that he had suffered from fatigue for 
three to four years, and he was diagnosed with obstructive 
sleep apnea and dysphonia secondary to poor sleep hygiene.  A 
February 2006 VA treatment record noted that the Veteran had 
sleep difficulty due to sleep apnea.  A December 2006 VA 
treatment record rendered an impression of obstructive sleep 
apnea for the Veteran.

A September 2001 VA treatment record linked the Veteran's 
chest pain (which radiated to his left arm and jaw) to his 
coronary artery disease.  A June 2005 VA treatment record 
noted that the pain in his left shoulder, jaw, and arm was 
associated with chest pain.  A July 2006 VA treatment record 
noted that the Veteran had a "pins and needles" sensation 
in his left arm and jaw which was associated with chest pain.  
An August 2007 VA treatment record noted that a pressure 
sensation in his left arm and left jaw accompanied severe 
chest pain.  A November 2007 VA treatment record noted that 
the Veteran's left arm and jaw pain were associated with 
angina.

A February 2004 VA treatment record noted that the Veteran's 
headaches were associated with his neck problem.  A September 
2004 VA treatment record noted that his headaches were most 
likely related to degenerative joint disease of the cervical 
spine and disc herniation.  A November 2004 VA treatment 
record noted that his chronic headaches were likely related 
to a nerve compression in his neck.  A January 2005 VA 
treatment record noted the possibility that the Veteran's 
headaches were due to lack of sleep.  A February 2005 VA 
treatment record noted that his headaches were related to 
degenerative joint disease of his spine.  A February 2006 VA 
treatment record noted that his headaches might be related to 
sleep apnea.

A March 2004 VA treatment record reflected a diagnosis of 
bilateral carpal tunnel syndrome for the Veteran which caused 
bilateral hand paresthesias.  A February 2006 VA treatment 
record noted that his upper extremity grip strength was 
affected by neck pain, but was otherwise intact.

An April 2004 VA MRI of the Veteran's cervical spine revealed 
nerve compression.  A February 2005 VA treatment record noted 
that the Veteran's cervicalgia was related to degenerative 
joint disease of his spine.  A November 2007 VA treatment 
record noted that the Veteran's left-sided neck pain was 
associated with angina.

A January 2005 VA treatment record noted the possibility that 
the Veteran's reported memory loss was due to lack of sleep.  
A February 2005 VA treatment record noted that his memory 
disturbance was most likely mild cognitive impairment 
secondary to his underlying headaches and neck pain.

Overall, the medical evidence of record consistently shows 
that the Veteran has not suffered any stroke or residuals of 
stroke since filing his claim for service connection in June 
2004.  In a June 2004 statement, the Veteran himself stated 
that a doctor had told him that there was no permanent damage 
caused by his first stroke in 1999.  An August 2004 VA 
treatment record revealed that there were no paresthesias in 
the Veteran's bilateral upper or lower extremities.  A 
November 2004 VA CT scan of the Veteran's head was normal.  A 
February 2005 VA treatment record showed that the Veteran's 
cranial nerves were intact.  A VA brain MRI scheduled for 
July 2005 was cancelled after the Veteran's headaches 
improved following cardiac stent placement.  An August 2005 
VA treatment record showed that the Veteran's cranial nerves 
were within normal limits.  In a December 2005 VA treatment 
record, the Veteran denied any residual weakness from his 
past strokes, and a neurological examination showed that all 
cranial nerves were within normal limits.  A February 2006 VA 
treatment record showed that the Veteran's cranial nerves 
were within normal limits.  A May 2006 VA diabetic foot 
examination revealed no neurological abnormalities.  An 
August 2007 VA treatment record reflected normal results of a 
neurological examination, with cranial nerves intact, full 
strength bilaterally, cerebellar coordination intact, and no 
slurring of speech.  A November 2007 VA treatment record 
noted that the Veteran had no residual deficits from his two 
prior strokes, and all neurological testing yielded normal 
results.

The Veteran underwent a VA examination in June 2008.  On that 
occasion, he reported a history of stroke/TIA in 1999, but it 
was noted that he had a total resolution of neurologic 
symptoms within 24 hours and that he had no current residual 
symptoms or problems.  The examiner concluded that he could 
find no evidence of any residuals of a stroke upon 
examination of the Veteran.

Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a current disability.  See 38 U.S.C.A. 
§ 1110 (West 2002).  In the absence of proof of present 
disability, there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); see also Degmetich v. 
Brown, 104 F.3d 1328 (1997) (38 U.S.C.A. § 1131 requires 
existence of present disability for VA compensation 
purposes); see also Wamhoff v. Brown, 8 Vet. App. 517, 521 
(1996).  In the current case, the record shows that the 
Veteran has not suffered any stroke or residuals of stroke 
since filing his claim for service connection in June 2004.  
In the absence of such objective evidence, entitlement to 
service connection for this disability is not warranted on 
any basis and must be denied.

In reaching the conclusion above, the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
Veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Entitlement to service connection for residuals of stroke, to 
include as secondary to service-connected type II diabetes 
mellitus or coronary artery disease, is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


